SMITH, Judge.
Appellant appeals the circuit court’s order dismissing her lawsuit for failure to prosecute and the order denying her motion for rehearing.
Appellant filed a timely motion for rehearing, and while it was pending, she filed a notice of appeal. The trial court subsequently denied the motion for rehearing, citing jurisdictional grounds, inasmuch as appellant had filed a notice of appeal.
The jurisdictional issue is controlled by Lloyd v. Harrison, 489 So.2d 856 (Fla. 1st DCA 1986), wherein we held that this court lacked jurisdiction to entertain an appeal until the trial court had ruled on a motion for rehearing which was pending when the notice of appeal was filed. Once the trial court has ruled on the motion, appellant is directed to supplement the record on appeal with the court’s disposition of the matter.
Since we reverse on the jurisdictional issue, other issues raised by appellant are not considered.
THOMPSON and WIGGINTON, JJ., concur.